DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10848336. Claims 1-4, 6-10 and 13-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-8, 11, 16 and 18-19 of U.S. Patent No. 10673646. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same inventive entity or name at least one joint inventor in common.  The instant application 17083665 is rejected with the Non-Statutory Double Patenting with above US Patents because the above US Patents are mainly claim control the electronic device via two different wireless communication channel like HTTPS and Bluetooth transmission, HTTPS and MQTT transmission and MQTT and Bluetooth transmission.  Since the instant application is also disclose the same, therefore it’s obviously to one of .

Non-Statutory Double Patenting Table 1:
Instant application No. 17083665
US Patent No. 10848336
1. A system comprising: (a) a message constructor unit, configured to construct in an electronic device of a user, a Ceiling Fan control message indicating a user command intended to be conveyed by a Home Automation Device (HAD) of said user to a Ceiling Fan of said user and intended to be performed by said Ceiling Fan; wherein construction of said Ceiling Fan control message comprises insertion of a Message-Identifier into said Ceiling Fan control message; (b) one or more transmitters, configured to transmit concurrently, from said electronic device of the user, to said HAD of the user: (i) a first copy of said Ceiling Fan control message via an HTTPS transmission in which traffic passes through the Internet, and (ii) a 




3. The method of claim 1, further comprising: based on the Ceiling Fan control message received at the HAD from said electronic device, generating and transmitting a Radio Frequency signal from the HAD to said Ceiling Fan, wherein said Radio Frequency signal indicates to the Ceiling Fan to modify an operational property of said Ceiling Fan.
4. The system of claim 1, wherein said Ceiling Fan control message is a command to modify an operational property of said Ceiling Fan which is implemented as a separate unit from said HAD.
4. The method of claim 1, wherein said Ceiling Fan control message is a command to modify an operational property of said Ceiling Fan which is implemented as a separate unit from said HAD.
5. The system of claim 1, wherein said electronic device of the user, in which said Ceiling Fan control message is constructed, is a device selected from the group consisting of: a smartphone, a tablet.
5. The method of claim 1, wherein said electronic device of the user, in which said Ceiling Fan control message is constructed, is a device selected from the group consisting of: a smartphone, a tablet.







  9. The method of claim 7, further comprising: based on the Ceiling Fan control message received at the HAD from said electronic device, generating and transmitting a Radio Frequency signal from the HAD to said Ceiling Fan, wherein said Radio Frequency signal indicates to the Ceiling Fan to modify an operational property of said Ceiling Fan.
10. The system of claim 7, wherein said Ceiling Fan control message is a command to modify an operational property of said Ceiling Fan which is implemented as a separate unit from said HAD.
10. The method of claim 7, wherein said Ceiling Fan control message is a command to modify an operational property of said Ceiling Fan which is implemented as a separate unit from said HAD.
11. The system of claim 7, wherein said electronic device of the user, in which said Ceiling Fan control message is constructed, is a device selected from the group consisting of: a smartphone, a tablet.
11. The method of claim 7, wherein said electronic device of the user, in which said Ceiling Fan control message is constructed, is a device selected from the group consisting of: a smartphone, a tablet.
12. The system of claim 7, (c) wherein said electronic device is configured to check 




14. The method of claim 13, further comprising: based on the Ceiling Fan control message received at the HAD from said electronic device, generating and transmitting an Infra-Red signal from the HAD to said Ceiling Fan, wherein said Infra-Red signal indicates to the Ceiling Fan to modify an operational property of said Ceiling Fan.

15. The method of claim 13, further comprising: based on the Ceiling Fan control message received at the HAD from said electronic device, generating and transmitting a Radio Frequency signal from the HAD to said Ceiling Fan, wherein said Radio Frequency signal indicates to the Ceiling Fan to modify an operational property of said Ceiling Fan.
16. The system of claim 13, wherein said Ceiling Fan control message is a command to modify an operational property of said Ceiling Fan which is implemented as a separate unit from said HAD.
16. The method of claim 13, wherein said Ceiling Fan control message is a command to modify an operational property of said Ceiling Fan which is implemented as a separate unit from said HAD.
17. The system of claim 13, wherein said electronic device of the user, in which said Ceiling Fan control message is constructed, is a device selected from the group consisting of: a smartphone, a tablet.
17. The method of claim 13, wherein said electronic device of the user, in which said Ceiling Fan control message is constructed, is a device selected from the group consisting of: a smartphone, a tablet.
18. The system of claim 13, (c) wherein said electronic device is configured to check whether an acknowledgement message is received back at said electronic 





Non-Statutory Double Patenting Table 2:
Instant application No. 17083665
US Patent No. 10673646
1. A system comprising: (a) a message constructor unit, configured to construct in an electronic device of a user, a Ceiling Fan control message indicating a user command intended to be conveyed by a Home Automation Device (HAD) of said user to a Ceiling Fan of said user and intended to be performed by said Ceiling Fan; wherein construction of said Ceiling Fan control message comprises insertion of a Message-Identifier into said Ceiling Fan control message; (b) one or more transmitters, configured to transmit concurrently, from said electronic device of the user, to said HAD of the user: (i) a 
6. The system of claim 1, (c) wherein said electronic device is configured to check 

3. The method of claim 1, wherein step (b) comprises: transmitting from said electronic device to said HAD, the control message having therein said unique Message-Identifier, concurrently via a Bluetooth communication channel and via an HTTPS communication channel and via an MQTT communication channel.

7. The method of claim 1, further comprising: based on the control message received at the HAD from said electronic device, generating and transmitting an Infra-Red signal from the HAD to a ceiling fan, wherein the IR signal indicates to the ceiling fan to modify an operational property of said ceiling fan.
3. The system of claim 1, wherein based on the Ceiling Fan control message, that is received at the HAD from said electronic device, the HAD generates a Radio Frequency signal and transmits the Radio Frequency Signal from the HAD to said Ceiling Fan, wherein said Radio Frequency signal indicates to the Ceiling 


10. The system of claim 7, wherein said Ceiling Fan control message is a command to modify an operational property of said Ceiling Fan which is implemented as a separate unit from said HAD.
16. The system of claim 13, wherein said Ceiling Fan control message is a command to modify an operational property of said Ceiling Fan which is implemented as a separate unit from said HAD.

11. The method of claim 1, wherein said control message comprises at least a command to modify an operational property of a ceiling fan that is implemented as a separate unit from said HAD.
7. A system comprising: (a) a message constructor unit, configured to construct 
12. The system of claim 7, (c) wherein said electronic device is configured to check whether an acknowledgement message is received back at said electronic device from said HAD within N seconds of transmissions performed in (b), wherein N is a positive number; (d) wherein if the result of check (c) is negative, then: (I) the electronic device performs re- transmission of said Ceiling Fan control message towards said HAD using a first re-transmission scheme via HTTPS, and also, concurrently, (II) the electronic device performs re-transmission of said Ceiling Fan control message towards said HAD using a second, different, re-transmission 




19. The method of claim 16, further comprising: based on the control message received at the HAD from said electronic device, generating and transmitting a Radio Frequency signal from the HAD to a controlled appliance, wherein the RF signal indicates to the controlled appliance to modify an operational property of said controlled appliance.
13. A system comprising: (a) a message constructor unit, configured to construct in an electronic device of a user, a Ceiling Fan control message indicating a user command intended to be conveyed by a Home Automation Device (HAD) of said user to a Ceiling Fan of said user and intended to be performed by said Ceiling Fan; wherein construction of said Ceiling Fan control message comprises insertion of a Message-Identifier into said Ceiling 


18. The method of claim 16, further comprising: based on the control message received at the HAD from said electronic device, generating and transmitting an Infra-Red signal from the HAD to a controlled appliance, wherein the IR signal indicates to the controlled appliance to modify an operational property of said controlled appliance.
15. The system of claim 13, wherein based on the Ceiling Fan control message, that is received at the HAD from said electronic device, the HAD generates a Radio Frequency signal and transmits the Radio Frequency Signal 



					Examiner Comment
There is currently no prior arts rejection at this time given the understood invention.  Once non-statutory double patenting issues are corrected, examiner will reassess the claims under the prior arts to make sure they are still allowable over the prior arts.
Johnson et al. US 20170272316; Laurent et al. US 20160075034; Izhikevich et al. US 20160075015; Mcpherson et al. US 20160047391; Clymer et al. US 20180364665; Mcpherson et al. US 20150325112 and Davis et al. US 20200050753 are the closes arts. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683